Citation Nr: 1640519	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  11-23 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as secondary to a service-connected low back disability.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with spondylosis.

3.  Entitlement to a rating in excess of 10 percent, prior to April 3, 2014 and in excess of 20 percent thereafter, for radiculopathy of the left lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from December 1982 to April 1986 and from February 2003 to April 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a travel Board hearing in March 2013.  In an August 2016 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the March 2013 hearing was unavailable to participate in a decision on the appeal and offered him another hearing.  In an August 2016 VA Form 21-4138, the Veteran declined another hearing.  Accordingly, no further hearing will be scheduled in this matter. 

In an August 2014 rating decision, the Appeals Management Center (AMC) increased the Veteran's assigned rating for radiculopathy of the left lower extremity to 20 percent, effective April 3, 2014.  Because this award does not represent the highest possible rating available under the Rating Schedule for this disability, and because the Veteran has not indicated that he is content with the new rating, his increased rating claim remains on appeal.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2016 VA Form 21-4138, the Veteran stated that his physical condition has deteriorated and he now uses a walking forearm crutch, a front walker with a bench seat and Hydrocodone to manage his symptoms.  The Veteran was last afforded a VA examination in April 2014.  At that time, he reported that he used a crutch and a cane as assistive devices.  He did not report the use of a walker.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his lumbar spine disability and radiculopathy.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

In the August 2016 statement, the Veteran requested that current VA treatment records be obtained from the Dorn VA Medical Center, which he indicated would be relevant to the claims.  The most recent VA treatment records are dated up to February 2015.  All updated VA treatment should be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination regarding the severity of his lumbar spine disability and radiculopathy.  The electronic claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

The examiner should provide the range of motion reported in degrees for the back, with and without pain.  The examiner should describe the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakened movement, and flare-ups of symptoms.  The examiner should express all functional losses due to such factors in terms of additional degrees of limited motion (beyond what is shown clinically) to the extent possible.  

3.  Ensure the development outlined above has been accomplished, that the examination report is adequate and arrange for any further development, to include any necessary examination or opinion.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


